Carley, Judge.
Appellee-condemnor filed a declaration of its taking of a small strip of land from a large parcel which belonged to appellant-condemnee. Appellant was dissatisfied with the amount of estimated just and adequate compensation paid into the registry of the superior court by appellee and he filed a timely notice of appeal pursuant to OCGA § 32-3-14. Accordingly, a jury trial was conducted on the issue of the value of the property taken, and a verdict in the amount of $5,000 was returned. Appellant appeals from the judgment entered on the jury’s verdict.
In his sole enumeration, appellant contends that the trial court erred in giving one of appellee’s requests to charge. However, the only *260objection to the charge that is now raised by appellant on appeal differs from the objection to the charge that was raised by him in the trial court. “Review of a charge on appeal is limited strictly to the grounds of objection stated at the trial. [Cit.]” Revbar Corp. v. Marthaler, 180 Ga. App. 559, 560 (1) (349 SE2d 795) (1986). See also McChargue v. Black Grading Contractors, 122 Ga. App. 1, 4 (2) (176 SE2d 212) (1970). “In the trial court appellant did not make the objections to the charge which [he] raises on appeal. Finding no substantial error harmful as a matter of law, we reject [his] complaints concerning the charge. [Cit.]” Cassier v. Golden, 151 Ga. App. 618, 619 (2) (260 SE2d 750) (1979). See also McFarland v. Kim, 156 Ga. App. 781, 784 (5) (275 SE2d 364) (1980).
Decided May 26, 1988.
Ernest H. Woods III, for appellant.
John A. Dickerson, Michael J. Bowers, Attorney General, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.